Citation Nr: 1301120	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  07-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1980 to 
June 1983 and from March 1985 to December 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated August 2006 and July 2011, of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before a Decision Review Officer (DRO) at a July 2012 hearing at the RO.  A transcript has been associated with the file.

In November 2012, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  The Veteran experienced chronic symptoms of tinnitus in service and continuous symptoms of tinnitus since service separation. 

3.  The currently diagnosed tinnitus has been related to continuous post-service symptoms of tinnitus.

4.  The Veteran sustained a back injury in service.

5.  Back disability symptoms were not chronic in service.

6.  Back disability symptoms have been continuous since service separation.

7.  The Veteran's currently diagnosed back disability is related to active service.

8.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of symptoms or impairments of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309 (2012).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.17, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Tinnitus

The Veteran contends that he was exposed to loud noises in service, experienced tinnitus in service, and has experienced tinnitus since service.  

First addressing the question of current disability, the Board accepts that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of in-service injury or disease, the Board finds that the Veteran was exposed to the injury of acoustic trauma (loud noise) in service.  In the May 2005 VA audiological examination, the Veteran reported exposure to noise from small arms fire, helicopters, and distant artillery fire and reported a "high pitched" ringing the ears that had been present since service.  During the July 2012 DRO hearing, the Veteran testified that his tinnitus began during his second tour of duty and that the same symptoms of ringing in the ears have been continuous since service separation.  Based on this evidence, the Board finds that the Veteran was exposed to acoustic trauma in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

After a review of the evidence, the Board also finds that the Veteran had chronic symptoms of tinnitus in service and continuous symptoms of tinnitus since service separation.  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with constant exposure to noise from small arms fire and helicopters and of ringing in the ears.  

With regard to the Veteran's assertions, including the May 2005 VA audiological examination medical history and testimony provided during the July 2012 DRO hearing, that tinnitus began during active duty and has continued while in service and following service, the Board finds that the Veteran is competent to report the onset of tinnitus.  See Charles, 16 Vet. App. 370; see also Barr (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

In a July 2005 private treatment record, the Veteran reported ongoing complaints of tinnitus.  The statements made to the private physician in July 2005 were made during the course of treatment.  The Veteran would be expected to give a full and accurate history to get good treatment.  Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

In a May 2005 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's current tinnitus was not related to noise exposure during active service.  The VA examiner reasoned that the Veteran did not receive any treatment for tinnitus in service.  The Board finds that the May 2005 VA audiological opinion is of no probative value.  The May 2005 VA examiner provided a nexus opinion based on the absence of treatment for tinnitus in service, but did not comment on the Veteran's reported symptoms of tinnitus in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  The Board also finds that the May 2005 VA audiological opinion is of no probative value because it is a bare conclusion, with no supporting reasoning or rationale.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

There is additionally competent evidence of a relationship between the Veteran's currently diagnosed tinnitus and active service.  The Veteran suffered symptoms of ringing and buzzing in the ears in service and has suffered those same symptoms since service separation.  The same symptoms formed the later diagnosis of tinnitus.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed tinnitus is related to active service.  With resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Back Disability

The Veteran contends that he has a back disability that began during active service.  During the current claim, the Veteran asserted that he injured his back in service and that back disability symptoms have been continuous since service separation.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a back injury in service, but back disability symptoms were not chronic in service.  In a March 1987 service treatment record, the Veteran reported back pain from an unknown cause.  The service examiner diagnosed mechanical back pain.  The Veteran was placed on a temporary profile of no running or lifting weights for 14 days.  

The Veteran's service treatment records indicate that the Veteran's back injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a back injury.  The evidence in this case includes a November 1987 service periodic medical examination, where the service examiner did not diagnose any back disability.  In the November 1989 service separation "Report of Medical History" the Veteran did not report any chronic back symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence demonstrates that symptoms of a spine disorder have been continuous since service separation in December 1989.  Private treatment records dated from December 1999 to April 2003 reflect treatment for back pain.  In a July 2004 VA treatment record, the Veteran reported back pain for the past six weeks.  In a September 2004 VA treatment record, the Veteran reported back pain.  

In a May 2005 VA X-Ray, the VA examiner diagnosed mild degenerative changes of the thoracolumbar spine.  In an August 2005 private treatment record, the Veteran reported back pain after bending over to pick something up.  In a November 2006 VA treatment record, the Veteran reported chronic back pain since active duty service.  In a November 2008 VA treatment record, the Veteran reported chronic back pain since active duty service.  

During the July 2012 DRO hearing, the Veteran testified that he injured his back in service when carrying heavy equipment.  The Veteran's spouse testified that the Veteran has had back pain since coming home from active duty service.  The Board finds that the lay statements regarding his back disability are competent evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current back disability is related to service.  In the May 2005 VA opinion, which weighs against the Veteran's claim, the VA examiner opined that it was less likely as not that the current back disability was related to events which occurred while he was in service.  The VA examiner reasoned that scientific studies have shown that once the Body Mass Index (BMI) exceeds 29, patients are at increased risk of degenerative changes of the spine.  

The Board finds the May 2005 VA opinion to be of no probative value.  The 
May 2005 VA examiner did not comment on the Veteran's documented back injury in service.  The May 2005 VA examiner did not comment on the Veteran's credibly reported post-service symptoms of a back disability.  See Dalton.  The May 2005 VA examiner also relied on studies that only discuss in very generic terms the relationship between BMI and degenerative changes of the spine, but did not discuss specifically the Veteran's BMI or its relation to his back disability.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33.

There is additionally competent evidence of a relationship between the Veteran's currently diagnosed back disability and active service.  Specifically, the Veteran reported back pain in service and that he has experienced those same symptoms continuously since service separation.  The same symptoms formed the later diagnosis of degenerative changes of the lumbar spine.  See Rhodes, 4 Vet. App. at 126-27 (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz, 5 Vet. App. at  221-22 (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone, 8 Vet. App. at 403 (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage, 10 Vet. App. at 496-97 (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed back disability is related to active service.  With resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a back disability are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361; see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  In the March 2010 claim for entitlement to a TDIU, the Veteran wrote that he was unable to work due to his service-connected headaches.  

The Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for headaches, rated as 50 percent disabling; myofascial disorder with trigger points, trapezius muscle, rated as 20 percent disabling; left knee osteoarthritis, rated as 10 percent disabling; left foot stress fracture, rated as 10 percent disabling; decreased sensation of the left side of the face, rated as 10 percent disabling; right knee instability, rated as 10 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; limited extension of the left knee, rated as 10 percent disabling; and hemorrhoids, rated as 0 percent disabling.  As the service-connected headaches are rated at 50 percent, and the combined disability rating for all service-connected disabilities is 80 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he ended his employment because of the symptoms of his orthopedic disabilities and headaches.  The Veteran takes multiple medications to handle his service-connected disabilities.

In a March 2007 letter, a VA vocational rehabilitation counselor indicated that he had recently met with and evaluated the Veteran to assess his ability to pursue employment.  Based on the continued problems that the Veteran had with his service-connected disabilities, the vocational counselor found that the Veteran had not overcome impairments to his employment at that time.  He explained that the Veteran's disabilities limited his capacity for work activities which required physical capacities such as gripping, concentrating, weakness, vision, numbness, chronic pain, repetitive use, and limited motion.  

The vocational counselor opined that due to the severity of the Veteran's disabling conditions, the Veteran had a serious employment handicap and that it was unclear if the achievement of his vocational goals was feasible.  The vocational counselor also opined that the Veteran lacked transferable vocational skills that would be compatible with his disability limitations and that were consistent with demonstrated interests, aptitudes, and abilities.  

In a January 2008 private treatment record, the private examiner reported that the Veteran suffered two migraines in the last month that forced the Veteran to leave work early.  In a September 2008 statement, the Veteran wrote that he quit his job because of his physical conditions.  

In a June 2010 VA medical examination, the VA examiner opined that, based upon an examination of the Veteran and his medical history, it was at least as likely as not that the Veteran met the criteria to be considered medically unable to seek and maintain gainful employment.  In a December 2010 VA medical examination, the VA examiner opined that the Veteran is disabled from most physical work and that he is challenged at work due to chronic pain syndrome; however, the examiner further opined that the Veteran's service-connected disabilities did not prevent him from securing or maintaining gainful employment that was sedentary.  

In a November 2011 SSA decision, the SSA Administrative Law Judge (ALJ) found that the Veteran's disabilities resulted in some limitations in his ability to perform work related activities, but did not prevent him from working.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

During the December 2012 Board personal hearing, the Veteran testified that he had migraines every day that forced him to lay down in a dark and quiet room until they passed.  The Veteran also testified that he left his last job because he could no longer complete the physical requirements for his position.  The Veteran testified that the type of training he received would only qualify him to be a pastor at his church; however, he testified that he was not paid for that position.  

The Veteran has worked primarily in manual labor and customer service occupations.  Essentially, the medical evidence indicates that the Veteran cannot engage in labor intensive work such as the work he had performed since discharge from service.  Range of motion findings in the record suggest that any work that involved bending, lifting, carrying, or climbing would not be feasible.  While the December 2010 VA examiner has opined that the Veteran could possibly work in a sedentary position, the evidence indicates that the Veteran would not be able to remain seated for long periods of time and has trouble concentrating due to his chronic pain syndrome.  This is not a practical limitation for someone engaged in substantially gainful employment, at this time. 

Thus, given the Veteran's educational and occupational history and the constraints noted above, The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Service connection for tinnitus is granted.

Service connection for a back disability is granted.

A TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


